DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 10 are entitled to a priority date of February 12, 2021.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate the rotary shaft of the turbine and the rotary shaft of the compressor being non-parallel to each other. 


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1 and 2: a chargeable and dischargeable electric power storage unit – read as “ a unit (generic placeholder) for chargeable and dischargeable electric power storage (function)…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al. (hereafter “Russell” – US 2009/0107142).

With regards to Claim 2:

Russell discloses a supercharging system (Figure 1) mountable in a vehicle (see abstract), the vehicle including an engine (internal combustion engine 110) serving as an internal combustion engine, and a chargeable and dischargeable electric power storage unit (energy storage device 178), the supercharging system comprising: 

an exhaust turbine (turbine 156) configured to generate electric power in response to receipt of exhaust from the engine (via generator 174, see Paragraph 27); 

an electrically powered intake compressor (compressor 136, driven by electric motor 172, see Paragraph 26) configured to feed compressed intake air to the engine; and 

an electric power converter (motor controller 176) configured to accumulate the electric power generated by the exhaust turbine in the electric power storage unit and supply the electric power accumulated in the electric power storage unit to the intake compressor (Paragraph 30), wherein 

a rotary shaft of the exhaust turbine and a rotary shaft of the intake compressor are non-parallel to each other (see Figure 1 and Paragraph 29: “the axes of rotation of compressor 136 and turbine 156 need not be parallel and can have various engine system components arranged physically and spatially between them, thereby reducing engine packaging restraints for propulsion systems that are mounted on a mobile vehicle”).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalzing (WO 2016/146229) in view of Tabata (US 2019/0309676).

With regards to Claim 1:

Schmalzing discloses a supercharging system (Figure 1) to be mounted in a vehicle, the vehicle including an engine (internal combustion engine 22) serving as an internal combustion engine, and a chargeable and dischargeable electric power storage unit (energy store 10), the supercharging system comprising: 

an exhaust turbine (turbine 5) configured to generate electric power (via generator 6) in response to receipt of exhaust from the engine; 

an electrically powered intake compressor (compressor 8, driven by electric motor 9) configured to feed compressed intake air to the engine; and 

an electric power converter (control unit 3) configured to accumulate the electric power generated by the exhaust turbine in the electric power storage unit and supply the electric power accumulated in the electric power storage unit to the intake compressor (see English translation: “The energy store 10 is intended to receive, store and deliver electrical power. If the power provided by the turbine unit 4 is greater than the power consumed by the compressor unit 7, the energy storage device 10 is supplied by the turbine unit 4 Differential power supplied. If the power provided by the turbine unit 4 is smaller than the power consumed by the compressor unit 7, the energy store 10 becomes a Differential power removed and fed to the compressor unit 7”).

Schmalzing is silent as to the types of flow of the turbine or compressor and does not explicitly disclose at least one of the exhaust turbine or the intake compressor is of an axial-flow type. Tabata (Figure 1) teaches a vehicle comprising an internal combustion engine (10) including a turbocharger comprising a compressor (22) and a turbine (24). Tabata teaches that the compressor is of a radial/centrifugal flow type (see Figure 1 and Paragraph 32), and that the turbine is of the axial-flow type (see Figure 1 and Paragraph 30). Tabata teaches that one advantage of such a design is that an axial-flow design allows for removal of a scroll portion pipe in the housing leading to an inlet of the turbine, thereby reducing a size of the turbocharging system (Paragraph 42). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of a centrifugal compressor with a axial turbine in a turbocharger system is known in the art and it would have been obvious to one of ordinary skill in the art to modify the system of Schmalzing by making the compressor a centrifugal flow type and the turbine an axial flow type in order to yield the predictable result of compressing intake air and expanding exhaust to generate electrical energy, while adding the benefit of reducing the overall size of the turbine due to its axial design. 

With regards to Claim 4:

The Schmalzing modification of Claim 1 teaches the exhaust turbine is of the axial-flow type, and the intake compressor is of a centrifugal type (as per modification with Tabata, see Figure 1 and Paragraphs 30, 32 of Tabata).

With regards to Claims 6 and 9:

The Schmalzing modification of Claim 1 teaches the electric power converter is configured to supply or recover electric power corresponding to a difference between operating power of the intake compressor and the electric power generated by the exhaust turbine from or to the electric power storage unit via an electric power path between the exhaust turbine and the intake compressor (see Figure 1 of Schmalzing and English translation: “The energy store 10 is intended to receive, store and deliver electrical power. If the power provided by the turbine unit 4 is greater than the power consumed by the compressor unit 7, the energy storage device 10 is supplied by the turbine unit 4 Differential power supplied. If the power provided by the turbine unit 4 is smaller than the power consumed by the compressor unit 7, the energy store 10 becomes a Differential power removed and fed to the compressor unit 7”).


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (hereafter “Russell” – US 2009/0107142) in view of Tabata (US 2019/0309676).

With regards to Claim 3:

Russell is silent as to the types of flow of the turbine or compressor and does not explicitly disclose at least one of the exhaust turbine or the intake compressor is of an axial-flow type. Tabata (Figure 1) teaches a vehicle comprising an internal combustion engine (10) including a turbocharger comprising a compressor (22) and a turbine (24). Tabata teaches that the compressor is of a radial/centrifugal flow type (see Figure 1 and Paragraph 32), and that the turbine is of the axial-flow type (see Figure 1 and Paragraph 30). Tabata teaches that one advantage of such a design is that an axial-flow design allows for removal of a scroll portion pipe in the housing leading to an inlet of the turbine, thereby reducing a size of the turbocharging system (Paragraph 42). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of a centrifugal compressor with a axial turbine in a turbocharger system is known in the art and it would have been obvious to one of ordinary skill in the art to modify the system of Russell by making the compressor a centrifugal flow type and the turbine an axial flow type in order to yield the predictable result of compressing intake air and expanding exhaust to generate electrical energy, while adding the benefit of reducing the overall size of the turbine due to its axial design. 

With regards to Claim 5:

The Russell modification of Claim 3 teaches the exhaust turbine is of the axial-flow type, and the intake compressor is of a centrifugal type (as per modification with Tabata, see Figure 1 and Paragraphs 30, 32 of Tabata).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (hereafter “Russell” – US 2009/0107142) in view of Schmalzing (WO 2016/146229).

With regards to Claim 7:

While Russell does disclose a motor controller controlling power distribution between the compressor motor, turbine generator, and energy storage, Russell does not explicitly disclose that distribution is based on the difference recited. Schmalzing (Figure 1) teaches a similar system including a motor driven compressor (compressor 8, driven by electric motor 9) and a turbine (turbine 5) configured to generate electric power (via generator 6). Schmalzing further teaches an electric power converter (control unit 3) configured to accumulate the electric power generated by the exhaust turbine in the electric power storage unit and supply the electric power accumulated in the electric power storage unit to the intake compressor, and wherein the electric power converter is configured to supply or recover electric power corresponding to a difference between operating power of the intake compressor and the electric power generated by the exhaust turbine from or to the electric power storage unit via an electric power path between the exhaust turbine and the intake compressor (see Figure 1 of Schmalzing and English translation: “The energy store 10 is intended to receive, store and deliver electrical power. If the power provided by the turbine unit 4 is greater than the power consumed by the compressor unit 7, the energy storage device 10 is supplied by the turbine unit 4 Differential power supplied. If the power provided by the turbine unit 4 is smaller than the power consumed by the compressor unit 7, the energy store 10 becomes a Differential power removed and fed to the compressor unit 7”). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Russell by adding the motor control features taught by Schmalzing, where distribution is based on a difference between power generated/consumed by the turbine/compressor in order to yield the predictable result of reliably operating both the turbine and compressor to maximize availability. 


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (hereafter “Russell” – US 2009/0107142) in view of Tabata (US 2019/0309676), further in view of Schmalzing (WO 2016/146229).

With regards to Claims 8 and 10:

While the Russell modification of Claim 3 does teach a motor controller controlling power distribution between the compressor motor, turbine generator, and energy storage, Russell does not explicitly teach that distribution is based on the difference recited. Schmalzing (Figure 1) teaches a similar system including a motor driven compressor (compressor 8, driven by electric motor 9) and a turbine (turbine 5) configured to generate electric power (via generator 6). Schmalzing further teaches an electric power converter (control unit 3) configured to accumulate the electric power generated by the exhaust turbine in the electric power storage unit and supply the electric power accumulated in the electric power storage unit to the intake compressor, and wherein the electric power converter is configured to supply or recover electric power corresponding to a difference between operating power of the intake compressor and the electric power generated by the exhaust turbine from or to the electric power storage unit via an electric power path between the exhaust turbine and the intake compressor (see Figure 1 of Schmalzing and English translation: “The energy store 10 is intended to receive, store and deliver electrical power. If the power provided by the turbine unit 4 is greater than the power consumed by the compressor unit 7, the energy storage device 10 is supplied by the turbine unit 4 Differential power supplied. If the power provided by the turbine unit 4 is smaller than the power consumed by the compressor unit 7, the energy store 10 becomes a Differential power removed and fed to the compressor unit 7”). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Russell by adding the motor control features taught by Schmalzing, where distribution is based on a difference between power generated/consumed by the turbine/compressor in order to yield the predictable result of reliably operating both the turbine and compressor to maximize availability. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Froeliger (US 4196593) 0 see Figure 2, each turbocharger has a centrifugal-flow compressor (10, 16) and an axial-flow turbine (9, 15).

Eckl (US 2017/0022993) – see Figure 1, centrifugal compressor (117) with an axial flow turbine (114). 

Favaretto (US 2020/0353808) – see Figure 1, compressor (21) driven by electric motor (28), turbine (20) driving generator (26), and “if the electric power P.sub.eff generated by the electric generator 26 exceeds the electric power P.sub.des to be necessarily generated, the excess electric power is stored in the storage system 7” (Paragraph 34). 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, October 5, 2022